Citation Nr: 1436339	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-21 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran's currently diagnosed bilateral hearing loss is related to active duty military service.
 
2.  The preponderance of the evidence weighs against a finding that the Veteran's tinnitus is related to active duty military service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in a May 2009 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

The Veteran was afforded a VA examination in March 2010 to assess the nature and etiology of his hearing loss and tinnitus.  In May 2010, the examiner provided opinions on both conditions.  The VA examination was adequate, as the examiner conducted a complete examination, fully reviewed the Veteran's medical history, and recorded all findings considered relevant under the applicable law and regulations.  The examiner also offered a well-supported opinion based on consideration of the full history of the Veteran's claimed hearing loss and tinnitus disorders, including his reports of acoustic trauma.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Service Connection 
 
Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of evidence of hearing loss in service is not a bar to an award of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Bilateral hearing loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends that he has hearing loss due to exposure to loud aircraft noise in service.

The Veteran's DD-214 shows that his military occupational specialty (MOS) was aircraft aviation specialist.  In his December 2013 hearing testimony, the Veteran stated that he was a crew chief on flight lines while in the Air Force and worked in aircraft maintenance.  He stated occasionally wearing hearing protection.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in-service is conceded.  

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss.  Service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units in order to facilitate data comparison.  The Veteran's June 1966 enlistment examination reflected that he underwent an audiological evaluation.  The pure tone thresholds were as follows, with the values in parentheses representing the conversion to ISO standards:




HERTZ



500
1000
2000
3000
4000
RIGHT
   10 (25)
0 (10)
 -5 (5)
--
0 (5)
LEFT
5 (20)
5 (15)
5 (15)
--
25 (30)

The Veteran denied having hearing loss in his December 1969 Report of Medical History.  His December 1969 separation examination also included the report of an audiometric evaluation with pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
        20
10
0
5
5
LEFT
15
10
0
10
35

The remainder of the record contains no evidence that the Veteran was diagnosed with hearing loss during active service.  The Veteran himself stated during his hearing testimony that he did not seek treatment and does not recall being diagnosed with hearing loss in service.

In March 2010, the Veteran was afforded a VA audiological examination where he complained of bilateral hearing loss and tinnitus.  The examination report notes that the Veteran had military noise exposure without the use of hearing protection while working around aircraft engines and on the flight line.  The report also notes the Veteran's report the onset of hearing loss was progressive and began around 1980.

On the audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
       30
30
35
50
75
LEFT
35
35
50
70
80

Speech audiometry revealed speech recognition scores of 88 percent in the right ear and of 80 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss but did not offer an etiological opinion because the Veteran's claims folder had not yet been reviewed.

In May 2010, following a review of the Veteran's claims folder, the VA examiner concluded that the Veteran's military noise exposure did not cause the Veteran's hearing loss.  The examiner noted that when pure tone thresholds from the Veteran's June 1966 enlistment examination were converted to the ISO calibration standard, the comparison of the Veteran's enlistment and separation hearing screen results showed no significant shift in hearing.  The examiner also stated that the Veteran first noticed hearing loss about 11 years after separation from the Air Force.  Further, she noted that after leaving military service, the Veteran worked in construction and as a pipeline technician.  

Service connection may be granted when the evidence establishes a nexus between active duty service and the Veteran's current complaints of hearing loss.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the Veteran's bilateral sensorineural hearing loss and his active service, despite his contentions to the contrary. 

In that regard the Board finds the May 2010 VA medical opinion is entitled to great probative weight.  The opinion was rendered following examination of the Veteran and a complete review of his claims file.  The examiner's opinion addressed the Veteran's reports of noise exposure both during and after military service and provides an adequate rationale for her conclusion that is based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's hearing loss.

The only evidence supporting the Veteran's contention that his bilateral hearing loss was the result of in-service noise exposure comes from his own lay statements.  The Veteran is competent to report symptoms of hearing loss, but he has not shown that he possesses the medical expertise needed to offer a nexus opinion relating his current hearing loss to noise exposure during service.  

As a chronic condition, hearing loss would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  As stated above, the evidence of record does not reflect that the Veteran had a hearing loss disability under 38 C.F.R. § 3.385 one year after separation from active duty service.  The first medical evidence establishing that the Veteran was diagnosed with hearing loss came by way of his March 2010 VA examination.  As such, the Board has no basis upon which to determine that the Veteran had bilateral hearing loss within one year of his separation.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

The probative evidence of record also does not establish continuity of symptomatology for bilateral hearing loss in lieu of medical nexus.  The Veteran is competent to report having problems with his hearing.  But to the extent that the Veteran has made statements maintaining that he has had hearing problems since service, the Board finds his lay statements not to be credible in light of the medical evidence of record, namely the March 2010 VA examination which noted the Veteran's onset of hearing loss around 1980, and both the June 2007 and July 2008 private treatment records which noted that the Veteran had no hearing loss.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim, and thus the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Tinnitus

The Veteran contends he has tinnitus that is related to his military service, specifically his in-service occupation as an aircraft maintenance technician with routine exposure to acoustic trauma from working around aircraft on a flight line. 

Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

In April 2009, the Veteran filed his claim seeking service connection for tinnitus.  He stated that his tinnitus disability began in 1975, five years after he was discharged from service.  As noted above, the Veteran's exposure to in-service acoustic trauma is conceded.  

The Veteran's claims file includes two private treatment records dated June 2007 and July 2008 which indicate he underwent annual physicals.  In both examination reports, the doctor notes that the Veteran has no hearing loss and no ringing in the ears. 

The Veteran's March 2010 VA examination notes that the Veteran reported the onset of bilateral, persistent symptoms of tinnitus occurred approximately three years prior and was not associated with any specific incident.  In a May 2010 addendum, the examiner opined that military noise exposure did not cause the Veteran's tinnitus.  In support of this conclusion, the examiner stated that the Veteran reported the onset of tinnitus about three years ago with no association to a causal event.  The examiner also noted the June 2007 and July 2008 private treatment records in which the Veteran denied experiencing ringing in the ears.

At his December 2013 hearing testimony, the Veteran maintained that symptoms of tinnitus began during service, and he stated that he has experienced progressively worsening symptoms since that time.  He attributed the VA examiner's report stating that onset of symptoms began three years ago to miscommunication.  

The records show that the first reference of the Veteran's reports of tinnitus is in his March 2010 VA examination, nearly 40 years after his discharge from service.  As recently as July 2008, the Veteran's private treatment records indicate that he did not experience ringing in the ears.  This passage of time weighs significantly against a finding of direct service connection for tinnitus.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran is competent to report on in-service noise exposure, his current symptoms, and the history of those symptoms.  The Veteran has stated that he has experienced ringing in his ears.  As discussed above, tinnitus is a condition that a lay person can describe because it is defined as a subjective noise in the ears.  However, the Veteran's lay statements regarding the date of onset of his tinnitus, although competent, are not credible.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As noted above, the record shows that the Veteran has provided inconsistent testimony regarding when he first began experiencing symptoms of tinnitus.  As such, the Board finds the Veteran's inconsistent statements as to the onset date of his tinnitus are not credible.  Moreover, the Board notes that to the extent that the Veteran claims to have had tinnitus since service, his statements are contradicted by the more reliable contemporaneous December 1969 service separation examination showing no notations of tinnitus.  The Veteran himself denied experiencing any hearing loss in his December 1969 Report of Medical History and did not note experiencing ringing in the ears. 

Based on a review of the evidence, the Board finds that service connection for tinnitus is not warranted.  The probative medical opinions of record find that the Veteran's currently diagnosed tinnitus is not related to his military service.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for tinnitus is denied.  See 38 U.S.C.A. §5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Further development is required prior to adjudicating the Veteran's claim seeking service connection for a low back disability.

At a February 2010 VA examination, the Veteran was diagnosed with degenerative disc disease at L4-5, status post hemilaminectomy and discectomy.  The examiner opined that it was less likely as not that the Veteran's current lumbar spine condition was related to service, in part because "[t]here is no evidence that the Veteran had any treatment or evaluation for his lower back between 1970 and 1999."  

The Board finds that opinion inadequate because it inaccurately states that there is no indication the Veteran sought treatment for his back.  The examiner notes the Veteran's lay statements of back pain during this time period, as well as chiropractor bills from 1982 included in the Veteran's claims folder, which indicates that the Veteran sought treatment for his back pain.  The examiner did not take into account the Veteran's lay statements regarding treatment.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the foregoing, the Veteran must be afforded an additional VA examination and opinion.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records dated since June 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since June 2012.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed low back disability.  All appropriate tests should be accomplished and all clinical findings should be reported in detail.  The claims file, to include a copy of this remand, must be available to the examiner for review.

The examiner should opine as to whether it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed back disability had its onset in service or is otherwise related to active duty service.

The examiner should specifically consider the Veteran's service treatment records noting an episode of lumbar strain while in service and the Veteran's complaints of recurrent lower back pain since service. 

The rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


